Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                   May 26, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308                                               RECEIVED IN
                                                           COURT OFCRIMINAL APPEALS
Capitol Station
Austin, TX 78711                                                 MAY 29 2015

                                                             AS3§IAeosta,Glerk
        Re:   Julius Jerome Murphy
              v. Texas
              No. 14-989
              (Your No. WR-38,198-03)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           ry* -27pM>
                                           Scott S. Harris, Clerk